Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  162958 (20)(21)(22)(24)                                                                                     Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  STACY L. ERWIN OAKES,                                                                                  Elizabeth M. Welch,
            Plaintiff,                                                                                                 Justices

  v                                                                   SC: 162958
  SAGINAW COUNTY CIRCUIT COURT and
  SAGINAW COUNTY CLERK,
           Defendants.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and to supplement
  are GRANTED. The motion for reconsideration of this Court’s July 29, 2021 order is
  considered, and it is DENIED, because we are not persuaded that reconsideration of our
  previous order is warranted. MCR 7.311(G). The motions to waive fees and to expand
  the record are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2021
         a0830
                                                                                Clerk